DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action in response to the amendment filed on 11/23/2022.
Claims 21, 28 and 31 have been amendment.  Claims 21-40 are presented for examination, with claims 21, 28 and 35 being independent.

Claim Rejections - 35 USC § 112
The rejection to claims 21, 28 and 34 under 35 USC § 112(b) has been withdrawn in view of the amendment.

Claim Rejections - 35 USC § 101

Applicant’s argument with regard to rejection of claims 1-30 under 35 U.S.C. 101 is acknowledged.  However, Examiner is not persuaded.  Based upon the consideration of claim 1 and all of the relevant factors with respect to the claim as a whole, it is directed to a judicial exception (i.e., abstract idea) without significantly more.  There are no additional limitations recited beyond the judicial exception itself that integrate the exception into a practical application.  More particularly, the claim does not recite: (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP §2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP §2106.05(c)); or (iv) any other meaningful limitation (see MPEP §2106.05(e)).  See also Guidance, 84 FED. Reg. at 55.
The claim is broadly written, and the Examiner determined that the improvement, if any, of the claim is in the abstract idea itself, not in the functionality of a computer or other technology or technical field.  No particular machine, no transformation, no other meaningful limitation is persuasively argued by the Applicant.  Additionally, the claim fails to recite specific limitations (or a combination of limitations) that are NOT well-understood, routine, and conventional.   The steps of: displaying …, receiving …, comparing …, lowering … , reordering …, do not impose any meaningful limits on practicing the abstract idea and thus do not add significantly more to the claimed invention. 
The Graphical User Interface (GUI) is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing/displaying data.  Thus, it is no more than mere instructions to apply the exception on a generic computer.  In addition, using a GUI to process/display data has been well-understood, routine, conventional activity in the industry for many years.
Accordingly, the GUI does no impose any meaningful limits on practicing the abstract idea and thus does not add significantly more to the claimed invention.

 For the above reasons, the Examiner maintains the rejections to claims under 35 U.S.C 101 as following:

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 21, 28 and 35
             Independent claims 21, 28 and 35 recite:
displaying, on a graphical user interface (GUI) of the user device, a first interactive card comprising a list of emails identified in a first email search performed by an email application installed on the user device; 
displaying, on the GUI, a second interactive card comprising a list of documents identified in a first document search performed by a content storage application installed on the user device;
receiving, through the GUI, a selection to remove at least one of an email from the list of emails and a document from the list of documents from the respective list; 
comparing the removed email or document to the remaining emails and documents in the respective list; 
lowering a priority of at least one remaining email and at least one remaining document based on the comparison between the removed email or document to the remaining emails and documents in the respective list; and 
reordering the displayed search results based on the lowered priority.

The limitations of displaying …, receiving …, comparing …, lowering … , reordering …, are conventional steps describe an abstract idea.  The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  In particular, the claims recite additional elements, “a graphical user interface (GUI)”,  “a non-transitory computer-readable medium”, “a hardware-based processor”,  “a memory storage”, to perform the steps in the claims. These are generic computer products. Note that the limitations, in the instant claims, are done by the generically recited computer products. The generically recited computer elements such as “a graphical user interface (GUI)”,  “a non-transitory computer-readable medium”, “a hardware-based processor”,  “a memory storage”, do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation. The steps for data displaying, receiving, comparing and reordering do not add a meaningful limitation to the method as they would be routinely used by those of ordinary skill in the art in order to apply the abstract idea. Note the court’s analysis in Ultramercial:
Adding a computer to otherwise conventional steps does not make an invention patent- eligible. Any transformation from the use of computers or the transfer of content between computers is merely what computers do and does not change the analysis.

Viewed as a whole, the additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claims 22-27, 29-34 and 36-40
The limitations as recited in claims 22-27, 29-34 and 36-40 are simply describe the concepts of secure bubble content recommendation.   The claims do not include additional element(s) that is sufficient to amount to significantly more than the judicial exception.  The claims cannot provide an inventive concept.  Therefore, claims 22-27, 29-34 and 36-40 are directed to abstract idea and are not patent eligible.	



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 26, 28-31, 33, 35-38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Sarrazin et al., US 2015/0088927 (hereinafter “Sarrazin”), and further in view of Ramarathnam et al., US 2006/0004748 (hereinafter “Ramarathnam”).


Regarding claim 21, Sarrazin discloses A method for displaying relevant content on a user device, comprising: 
displaying, on a graphical user interface (GUI) of the user device, a first interactive card comprising a list of emails identified in a first email search performed by an email application installed on the user device (e.g. suggested emails in Fig. 7 [interpreted as a first card] including suggested emails list based on a selection input 260 with respect to the emails control 236.  FIG. 10, the search for emails according to attendee criteria is performed 298. At block 300, the electronic device 100 searches for emails with attendee names (from the calendar event) listed in the email fields "To", "From", "cc", and "bcc". (In an example embodiment, device 100 may also search for emails with names similar to the attendee names (e.g. synonyms of the attendee names) in the email fields. For example, if an attendee name is "Rob Smith", device 100 may also search for emails including "Robert Smith" in the email fields.) At block 302, if there is a match of one or more emails, then those one or more emails are considered suggestions.  [0083] At block 286, the search results are displayed.  An example embodiment of such a display is shown in FIG. 7), Sarrazin Figs. 6-7, [0083] and [0088]); 
displaying, on the GUI, a second interactive card comprising a list of documents identified in a first document search performed by a content storage application installed on the user device (e.g. At block 282, the electronic device receives an input that initiates the search for emails, files, contacts [interpreted as tags], etc. that are suggested to be relevant to a calendar event.  At block 284, such a search is performed.  At block 286, the search results are displayed.  An example embodiment of such a display is shown in FIG. 7, wherein,  suggested files [interpreted as second card] including suggested files list based on a selection input 260 [interpreted as the second tag, Sarrazin [0083]);
receiving, through the GUI, a selection to remove at least one of an email from the list of emails and a document from the list of documents from the respective list (e.g. the GUI includes controls to remove a suggested email or file from the displayed suggestion list, Sarrazin: [0078]); 
reordering the displayed search results based on the lowered priority (e.g. The confidence value associated with each suggested email can be used to order the search results, Sarrazin: [0099]. Further, After the search is completed and emails/files are suggested, the confidence value for a given suggested email/file can be adjusted; thus, it understood that search results will be reordered, Sarrazin: [0101]).
	Sarrazin does not directly or explicitly disclose:
comparing the removed email or document to the remaining emails and documents in the respective list; 
lowering a priority of at least one remaining email and at least one remaining document based on the comparison between the removed email or document to the remaining emails and documents in the respective list. 
	Ramarathnam teaches:
comparing the removed email or document to the remaining emails and documents in the respective list (e.g.  The confidence level of the electronic document indicates a likelihood that the electronic document is a search engine spam. The invention identifies a network address where a likely e-mail spam originates from. The database then stores this network address. By accessing the database, embodiments of the invention can determine a confidence level for an electronic document located at this network address and, thus, better identify search engine spam. Moreover, the e-mail spam detection system may identify a list of terms (e.g., words, combinations of words, phrases, strings, n-grams, binary data, etc.) that frequently appear in an e-mail spam. The database then stores this list of terms; thus, produces a confidence level for an electronic document with respect to search engine spam that includes one or more of the stored e-mail spam terms to indicate a likelihood that the electronic document is a search engine spam, Ramarathnam: [0010]-[0012], [0014, [0016], [0039], [0040], [0043], [0045]-[0047]); 
lowering a priority of at least one remaining email and at least one remaining document based on the comparison between the removed email or document to the remaining emails and documents in the respective list (e.g. If an electronic document has a high confidence level of being a search engine spam, then embodiments of the invention may demote this electronic document in a search result provided to a user. Alternatively, embodiments of the invention may remove this electronic document from the provided search result, Ramarathnam: [0010], [0048], [0060], [0067]); and 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify systems and methods for establishing and using a personal linking graph as discloses by Sarrazin to include the method of evaluating an electronic document in connection with a search as taught by Ramarathnam to prevent a deliberate manipulation by a creator of an electronic document to mislead a search engine into giving an undeservedly high rank to the electronic document.

Regarding claim 22, Sarrazin further discloses, displaying, on the GUI, a third interactive card comprising search results from a search based on the removed email or document (e.g. When a user selects a suggested email or file, the relevant application is launched to enable the user to view the suggested email or file.  The confidence value associated with each suggested email can be used to order the search results. Emails with the highest confidence value will be displayed at the top of the list, and the other suggested emails will be displayed in descending order, Sarrazin [0076] and [0099]).

Regarding claim 23, Sarrazin further discloses, in response to a selection of an email or document from the first or second interactive card, opening the selected email or document in the email application or content storage application, respectively, on the user device (e.g. When a user selects a suggested email or file, the relevant application is launched to enable the user to view the suggested email or file.  The confidence value associated with each suggested email can be used to order the search results. Emails with the highest confidence value will be displayed at the top of the list, and the other suggested emails will be displayed in descending order, Sarrazin [0076] and [0099]).

Regarding claim 24, Sarrazin further discloses, wherein the selection to remove is provided by the user using a swipe gesture on the selected item (e.g. the GUI includes controls to remove a suggested email or file from the displayed suggestion list which user can select, Sarrazin: [0076] and [0078]).

Regarding claim 26, Sarrazin further discloses, wherein the email and document searches include searches of metadata associated with emails and documents (e.g. The information displayed in association with the names of the files includes an icon specifying the file type and a date on which the file was last modified, or created, Sarrazin: [0076]).

Claims 28-31 and 33 recite A non-transitory, computer-readable medium containing instructions that, when executed by a hardware-based processor, performs stages for displaying relevant content on a user device, the stages comprising similar steps as subject matter of claims 21-24 and 26.  Therefore, claims 28-31 and 33 are rejected by the same reason as indicated in claims 21-24 and 26.

Claims 35-38 and 40 recite A user device comprising steps are similar to subject matter of claims 21-24 and 26.  Therefore, claims 35-38 and 40 are rejected by the same reason as indicated in claims 21-24 and 26.


Claims 25, 27, 32, 34 and 39  are rejected under 35 U.S.C. 103 as being unpatentable over Sarrazin, in view of Ramarathnam, and further in view of Sirpal et al., US 9,182,788 (hereinafter “Sirpal”).

Sarrazin does not directly of explicitly disclose claims 25 and claim 27.

Regarding claim 25, Sirpal teaches, wherein the first and second interactive cards are displayed as a stack and are individually closable through interaction with the GUI (e.g. The application representations 1224, 1228, 1232, 1236, 1240, and 1244 are thumbnails of applications currently open. These application representations may be described as cards hereinafter. Each card 1224, 1228, 1232, 1236, 1240, and 1244 can include a user selectable icon 1248 that allows the user to close the application by selecting the icon 1248, Sirpal: Fig. 12B and Figs. 14-18B).

Regarding claim 27, Sirpal teaches, wherein the first and second interactive cards are individually closable by using a swipe gesture (e.g. Each card 1224, 1228, 1232, 1236, 1240, and 1244 can include a user selectable icon 1248 that allows the user to close the application by selecting the icon 1248, Sirpal: Fig. 12B and Figs. 14-18B).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify systems and methods for establishing and using a personal linking graph as disclosed by Sarrazin in view of Ramarathnam to include methods and devices for presenting representations of open windows in a device as taught by Sirpal to provide for enhanced power and/or versatility compared to conventional single display handheld computing devices.

Claims 32, 34 and 39 are similar to subject matter of claims 25 and 27.  Therefore, claims 32, 34 and 39 are rejected by the same reason as indicated in claims 25 and 27.

Response to Arguments
Applicant’s arguments with respect to claims 21, 28 and 35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031. The examiner can normally be reached Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CECILE H VO/Examiner, Art Unit 2153                                                                                                                                                                                                        12/7/2022

/ALLEN S LIN/Examiner, Art Unit 2153